Citation Nr: 0946406	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-03 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with chronic 
low back pain and sciatica. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which granted service connection for 
degenerative disc disease of the lumbar spine; a 20 percent 
disability rating was assigned, effective from February 15, 
2001. 

In February 2009 the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case (SSOC) was issued in September 2009 by the VA 
Appeals Management Center (AMC), which continued the 20 
percent disability rating assigned to the Veteran's lumbar 
spine disability.  The case is once again before the Board. 

Referred issue

In February 2006 the Veteran raised the issue of entitlement 
to a total disability rating based on individual 
unemployability.  That issue has not yet been addressed by 
the RO, and is referred to the RO for appropriate action. See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low 
back disability has been manifested by complaints of pain, 
limitation of motion with forward flexion limited to no less 
than 40 degrees, which more nearly approximates moderate 
limitation of lumbar spine motion. 

2.  The Veteran's service-connected degenerative disc disease 
of the lumbar spine results in mild right sciatic nerve 
impairment that is manifested by pain, decreased ankle 
reflexes, decreased sensation, numbness, and decreased muscle 
strength. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (as in effect 
prior to September 23, 2002); Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003), 
Diagnostic Code 5243 (as in effect from September 26, 2003).

2.  The criteria for a separate 10 percent initial rating for 
right lower extremity neurologic manifestations of the 
service-connected lumbar spine disability, from February 15, 
2001, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002 and from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(as in effect from September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In February 2009, the Board remanded the case to the AMC in 
order to obtain the Veteran's records from the Social 
Security Administration, request that he identify or submit 
private medical treatment records pertaining to his service-
connected spine disability, and provide him with a VA 
examination.  The Veteran's claim was then to be 
readjudicated.

The record reveals that the AMC requested the Veteran 
identify or submit any additional records he might have in 
February 2009.  While no such records were identified by the 
Veteran, the AMC obtained copies of the Veteran's VA 
outpatient treatment records.  Additionally, the Veteran's 
records from the Social Security Administration were obtained 
and have been associated with his VA claims folder.  Finally, 
the record indicates that the Veteran was afforded a VA 
examination in April 2009 and his claim was readjudicated via 
the September 2009 supplemental statement of the case.  Thus, 
the Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

As the February 2005 rating decision granted the Veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the initial rating assigned in that determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for rating the 
disability at issue.  The Veteran was thus informed of what 
was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
initial evaluation that the RO assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher initial rating for the service-
connected disability at issue.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a June 13, 2007 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The June 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in the above-referenced June 2007 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the June 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, and records from the Social Security Administration, 
and provided him with two VA examinations.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in January 2004 
and April 2009.  The reports of these examinations reflect 
that the examiners recorded the Veteran's current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions with supporting 
rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
While the Board is aware that the January 2004 VA examiner 
did not review the Veteran's claims folder, and the April 
2009 VA examiner erroneously stated that the Veteran had 
never complained of leg weakness or numbness, such errors are 
irrelevant to the medical issue at hand.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ["Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability, not the medical history, is of primary 
concern."]  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  The Veteran and his representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. He has 
declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  


Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to  
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Specific rating criteria

Service connection has been established for the disability at 
issue effective from February 15, 2001.  During the pendency 
of this case, the applicable rating criteria for the spine, 
found at 38 C.F.R. § 4.71a, were amended twice, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 
27, 2003).  The Veteran has been provided with the new 
regulatory criteria in the April 2003 SSOC, and he submitted 
additional argument after receiving such notice.  Therefore, 
there is no prejudice to the Veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).



(i.) The former schedular criteria - effective prior to 
September 23, 2002

Under former Diagnostic Code 5292 [limitation of motion of 
the lumbar spine], a 40 percent disability rating is 
warranted with severe limitation of motion.  A 20 percent 
evaluation is assigned for moderate limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002) (effective prior 
to September 23, 2002).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." See 38 C.F.R. § 4.6 (2009). The Board observes in 
passing that "Moderate" is defined as "of average or 
medium quality, amount, scope, range, etc." See Webster's 
New World Dictionary, Third College Edition (1988), 871. 
"Severe" is generally defined as "of a great degree: 
serious." Id at 1140. 

Under the former Diagnostic Code 5293 [intervertebral disc 
syndrome], a 60 percent rating is for application when there 
is pronounced intervertebral disc syndrome evidenced by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 40 
percent rating is for application when there is severe 
intervertebral disc syndrome as evidenced by recurring 
attacks with intermittent relief.  A 20 percent rating is for 
application when there are moderate, recurring attacks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
prior to September 23, 2002). 

(ii) The criteria from September 23, 2002 through September 
25, 2003

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision. As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, the next-higher 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months. A 60 percent disability rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to the revised version of Diagnostic Code 5293 
defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician." "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

The rating criteria for Diagnostic Code 5292 [limitation of 
motion of the lumbar spine] from September 23, 2002 through 
September 25, 2003, are identical as the criteria in effect 
prior to September 23, 2002.

(iii.) The current schedular criteria - effective from 
September 26, 2003

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (in pertinent part)

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).

Analysis

The Veteran seeks an increased disability rating for his 
service-connected lumbar spine disability, which is currently 
rated 20 percent disabling.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former schedular criteria -  effective prior to 
September 23, 2002

The Veteran's service-connected degenerative disc disease is 
currently rated under former Diagnostic Code 5292 [Spine, 
limitation of motion of, lumbar].  Since the Veteran's lumbar 
spine disability includes a limited range of motion, 
Diagnostic Code 5292 is clearly applicable.  

The evidence of record also indicates that the Veteran's 
service-connected spine disability included evidence of lower 
back pain radiating into the Veteran's right hip, leg, and 
foot.  Based on the presence of neurologic symptoms, the 
Board will also apply Diagnostic Code 5293 [Intervertebral 
disc syndrome].

Review of the medical evidence demonstrates there is no 
evidence of fracture of the Veteran's vertebrae or complete 
bony fixation (ankylosis) of the lumbar spine to allow for 
rating under Diagnostic Codes 5285, 5286 or 5289.  

(ii) The criteria from September 23, 2002 through September 
25, 2003

As noted above, the schedular criteria for Diagnostic Code 
5292 from September 23, 2002 through September 25, 2003, are 
the same as the criteria in effect prior to September 23, 
2002.  Accordingly, Diagnostic Code 5292 remains applicable. 

With respect to intervertebral disc syndrome; while the 
evidence of record does not indicate that incapacitating 
episodes as defined by the revised schedular criteria are 
present, the Board will continue to rate the Veteran under 
Diagnostic Code 5293 in order to combine, under 38 C.F.R. § 
4.25, the separate evaluations of the Veteran's chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

(iii.) The current schedular criteria - effective from 
September 26, 2003 

With respect to the current schedular criteria, all lumbar 
spine disabilities are rated using the same criteria.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  However 
intervertebral disc syndrome may be rated under either the 
general rating formula or based on incapacitating episodes. 

While the Veteran has been diagnosed with degenerative disc 
disease and sciatica, there is no indication that he has been 
proscribed bed rest by a physician during the appeal period.  
See, e.g., the April 2009 VA examination.  Accordingly, 
rating the Veteran's disability under Diagnostic Code 5293 
[Intervertebral disc syndrome] based on incapacitating 
episodes would not be of benefit to the Veteran.  The 
criteria for rating intervertebral disc syndrome under 
current Diagnostic Code 5243 based on incapacitating episodes 
are therefore not for application.

Schedular rating

(i.) The former schedular criteria - effective prior to 
September 23, 2002

As discussed in the law and regulations section above, under 
former Diagnostic Code 5292, a 20 percent evaluation is 
assigned for moderate limitation of motion.  In order to 
warrant an increased disability rating, the evidence of 
record must show that the Veteran's degenerative disc disease 
of the lumbar spine results in severe limitation of motion. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 
4.71, Plate V (2009). 

During the January 2004 VA examination, the Veteran displayed 
forward flexion of 45 degrees, 35 degrees of extension, 40 
degrees of lateral bending left and right, and 35 degrees of 
right and left rotation.  It was noted that range of motion 
was not affected by pain, fatigue, weakness, lack of 
endurance or incoordination.  There was no evidence of 
ankylosis.  There was no evidence of intervertebral disc 
syndrome.

During the April 2009 VA examination the Veteran demonstrated 
forward flexion of 70 degrees, 20 degrees of extension, 30 
degrees of left and right lateral flexion and 20 degrees of 
left and right lateral rotation.  

Records obtained from the Social Security Administration 
(SSA) indicate that the Veteran's forward flexion was 
measured as 70 degrees in July 2007 and November 2008.  
Extension and lateral flexion were normal in July 2007 while 
the Veteran measured 10 degrees of extension in November 2008 
with full bilateral flexion. 



	(CONTINUED ON NEXT PAGE)
The findings in tabular form are as follows:


Normal
January 
2004
April 
2009
SSA
Flexion
90
45
70
70
Extension 
30
35
20
10/30
Left 
bending
30
40
30
Normal
Right 
bending
30
40
30
Normal
Left 
rotation
30
35
20
--
Right 
rotation 
30
35
20
--

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of lumbar 
spine motion is best characterized as moderate.  As discussed 
above, moderate is generally taken to mean "of average or 
medium quality, amount, scope, range, etc."   

As demonstrated above, while the Veteran's forward flexion 
was limited to 45 degrees during the January 2004 VA 
examination, his range of motion exceeded normal for every 
other measurement.  The Board also notes that during the 
April 2009 VA examination, out of a possible combined 240 
degrees range of motion, the Veteran displayed 190 degrees.  
Similarly, the range of motion findings documented in the 
Social Security Administration records indicate that the 
Veteran's range of motion was only moderately impaired as his 
limited extension was the only measurement that approximated 
or exceeded half of the normal value.  

In short, a 20 percent disability rating is warranted for the 
Veteran's degenerative joint disease of the lumbar spine 
under the former rating criteria.  The range of lumbar spine 
motion findings do not allow for an increased rating under 
former Diagnostic Code 5292.

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the Veteran's 
low back disability. As noted above, under Diagnostic Code 
5293 as it existed prior to September 23, 2002, a 40 percent 
evaluation is warranted for severe impairment with recurring 
attacks, with intermittent relief. 

The Board has reviewed the evidence of record and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board 
acknowledges that the Veteran was observed to have right side 
muscle spasms and complained of pain interfering with his 
sleep for a few weeks, however, the evidence of record 
indicates that the Veteran was able to have more than 
intermittent relief from his back pain as treatment records 
indicate that the Veteran was not in any pain in March 2001 
and treatment records from November 2002 indicate that his 
"pain is better on Motrin."  Accordingly, the Board finds 
that the evidence does not indicate severe, recurring 
attacks, with intermittent relief to warrant the next-higher 
40 percent rating under Diagnostic Code 5293.

A number of private treatment reports, dated prior to the 
date of service connection, note complaints of pain going 
down the Veteran's right leg.  For example, prior to February 
15, 2001, the Veteran was diagnosed with low back pain with 
sciatica to the right foot and he was observed to have an 
altered gait.  See a June 1992 treatment report from 
tidewater chiropractic.  In an August 1997 treatment record 
the Veteran's right hip and knee were reportedly weak.  
However, in March 2001 the Veteran reported that he was not 
in any pain and in September 2001 the VA treatment records 
indicate that his low back pain does not radiate. 

During the January 2004 VA examination, the Veteran 
complained of pain radiating into the right thigh and leg 
with decreased sensation in the right toes and plantar foot.  
Clinical examination revealed normal deep tendon reflexes and 
motor function with subjective complaints of decreased 
sensation.  The VA examiner noted that the Veteran's gait was 
within normal limits but that he had difficulty ambulating 
and prolonged standing. 

A July 2007 clinical evaluation obtained from the Social 
Security Administration reveals that while the Veteran's gait 
was normal, he was unable to toe walk, heel walk or tandem 
due to pain.  The July 2007 examination also noted that the 
Veteran's right ankle deep tendon reflexes were absent and 
light touch and temperature sensations were decreased on the 
right side. A November 2008 examination revealed that the 
Veteran has moderate deficiency ambulating due to his 
radiating pain and moderate difficulty walking on his heels 
with diminished motor strength and deep tendon reflexes in 
his right lower extremity.  However, the April 2009 VA 
examination stated that the Veteran had normal reflexes and 
full muscle strength in both his lower extremities.  

As detailed above, the evidence shows that the Veteran has 
symptoms of radiculopathy into the right lower extremity 
associated with his service-connected lumbar spine disability 
supported by the objective evidence noted above. Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. 
§ 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that the critical element in the assignment 
of separate ratings under diagnostic codes is that none of 
the symptomatology is duplicative or overlapping). However, 
the evaluation of the same disability under various diagnoses 
is to be avoided. See 38 C.F.R. § 4.14 (noting VA's anti-
pyramiding regulation); see also Fanning v. Brown, 4 Vet. 
App. 225, 229-30 (1993). The Board also notes that VA 
proposed to evaluate intervertebral disc syndromes that are 
disabling primarily because of chronic orthopedic 
manifestations (e.g., painful muscle spasm or limitation of 
motion), chronic neurologic manifestations (e.g., footdrop, 
muscle atrophy, or sensory loss), or a combination of both, 
by assigning separate evaluations for the orthopedic and 
neurologic manifestations, using DC 5293 hyphenated with the 
appropriate orthopedic or neurologic code. 62 Fed. Reg. 8,204 
(Feb. 24, 1997). The proposed rule also noted that assigning 
separate evaluations for the orthopedic and neurologic 
manifestations will assure that evaluations accurately 
reflect the actual disabling effects of the condition, and 
that neurologic manifestations in particular will not be 
over- or under-evaluated by being considered categorically 
rather than individually. Id., see generally Bierman v. 
Brown, 6 Vet. App. 125, 129-32 (1994) (holding that under 
former Diagnostic Code 5293 a separate rating for a 
neurological disability may be appropriate when its 
manifestations are distinct from the musculoskeletal 
disorder). The Board notes that these proposed regulations 
did not become final and effective until September 23, 2002, 
and they will be discussed below in greater detail.

The Board finds nothing preventing it from assigning a 
separate neurologic evaluation prior to September 23, 2002. 
Therefore, with resolution of all reasonable doubt in favor 
of the Veteran, the Board finds that the medical evidence 
detailed above allows for a finding of mild neurological 
manifestations of the Veteran's service-connected low back 
disability from the currently assigned effective date of 
February 15, 2001. 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). As the medical evidence 
notes that the Veteran's sciatic nerve in his right leg is 
affected by his lumbar spine disability, the Board will apply 
the corresponding diagnostic code to afford a separate 
neurological evaluation. The Board also finds that a 10 
percent rating is warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for "mild" neurological symptoms. The 
Board finds that the next-higher 20 percent evaluation under 
Diagnostic Code 8520 is not warranted.  While cognizant that 
the November 2008 Social Security Administration examiner 
stated that the Veteran was having "moderate" difficulty 
ambulating with diminished motor strength and deep tendon 
reflexes, the symptoms cited in the report are more congruent 
with a mild disability.  Indeed, while the Veteran was having 
difficulty ambulating due to radiating pain and decreased 
motor strength there was no evidence of foot drop, decreased 
knee flexion, or muscle atrophy. The Veteran has maintained, 
while diminished, light touch and temperature sensations.  
While deep tendon reflexes were absent in July 2007 they have 
been present in every other examination.  Accordingly, the 
Board finds that the Veteran's neurological manifestations 
can best be described as mild, there is no indication that 
moderate neurological manifestations exist. 

The Board also finds no prejudice to the Veteran in granting 
a separate neurological evaluation as this is more favorable 
to him and in accordance with applicable laws, regulations, 
and Court precedents. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (noting that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether a veteran has 
been prejudiced thereby).

In conclusion, then, based on all of the foregoing, the 
evidence does not support an initial rating in excess of 20 
percent for the orthopedic manifestations of the Veteran's 
low back disability under the applicable diagnostic codes in 
effect prior to September 23, 2002.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). However, the Board 
finds that a separate 10 percent initial rating for right 
lower extremity neurologic manifestations is warranted from 
February 15, 2001.

(ii) The criteria from September 23, 2002 through September 
25, 2003

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision. As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period. Indeed, there is no evidence of any bed rest 
prescribed by a physician during the appeal period. As such, 
the revised version of Diagnostic Code 5293, as in effect 
from September 23, 2002 through September 25, 2003, cannot 
serve as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
Veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.

The chronic orthopedic manifestations of the Veteran's low 
back disability have been discussed in great detail above.  
Based on the clinical range of motion findings of the 
Veteran's lumbar spine, the Board has determined that the 
Veteran's service-connected low back disability is best 
characterized as moderate.  The Veteran's overall lumbar 
spine disability picture fails to rise to the level of severe 
loss of motion such as to justify the next-higher 40 percent 
evaluation under Diagnostic Code 5292.

With respect to the Veteran's neurological manifestations, 
the Board decision herein previously granted a separate 10 
percent initial evaluation for mild neurological 
manifestations in the Veteran's right lower extremity.  These 
symptoms, discussed in detail above, include radiating pain 
with numbness in the right foot, decreased sensation to light 
touch and temperature, decreased ankle reflexes and muscle 
weakness. There is no indication that a moderate disability 
is present. 

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the Veteran's 
lumbar spine disability. It has been determined that the 
Veteran is entitled to a 20 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8520, for his neurologic manifestations. Those separate 
orthopedic manifestation and neurologic manifestation ratings 
must now be combined under 38 C.F.R. § 4.25, along with all 
other compensable service-connected disabilities.

In this case the Veteran has not been service-connected for 
any other disabilities. Applying the Combined Ratings Table 
of 38 C.F.R. § 4.25 to the Veteran's ratings as set forth 
above, a combined evaluation of 30 percent is derived, 
effective prior to and from September 23, 2002.

Thus, the Board finds that revised version of Diagnostic Code 
5293 (as in effect from September 23, 2002 through September 
25, 2003) as well as the prior laws and regulations entitle 
the Veteran to the combined service-connected disability 
evaluation if he is rated separately for the orthopedic and 
neurologic manifestations of the low back disability at 
issue. As discussed above, there is no basis for separate 
orthopedic and neurologic evaluations in excess of those 
amounts.

(iii.)  The current schedular criteria - effective from 
September 26, 2003

Under the current schedular criteria, to warrant a 40 degree 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the evidence must show 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

As noted above, the Veteran's forward flexion of the 
thoracolumbar spine measured, at its most restrictive, of 45 
degrees.  

Moreover, the Veteran has not exhibited ankylosis of the 
entire thoracolumbar spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because 
the Veteran is able to move his lower back joint, by 
definition, it is not immobile. Therefore, ankylosis is not 
shown.

Accordingly, the current schedular criteria do not allow for 
the assignment of a higher rating under Diagnostic Code 5243 
based on the general rating formula.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's lumbar spine disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995). The evidence of 
record, from the date of service connection, however, does 
not reflect impairment that warrants a higher rating.

While the January 2004 VA examiner stated that the Veteran's 
range of motion was not affected by pain, fatigue, weakness, 
lack of endurance or incoordination, the April 2009 VA 
examiner stated that the Veteran's lumbar spine range of 
motion was limited by pain.  Specifically, after three 
repetitions the Veteran displayed forward flexion to 40 
degrees, extension to 10 degrees, bilateral lateral flexion 
of 20 degrees and bilateral rotation of 10 degrees.  

Taking the Veteran's decreased range of motion into account, 
his combined range of motion is 110 degrees, or just under 
half of what is normal range of motion.  As noted above, in 
order to warrant a 40 percent disability rating under former 
Diagnostic Code 5292, the evidence must show a severe 
limitation of motion. Severe is generally defined as "of a 
great degree: serious."  While the Veteran's total range of 
motion diminished following repetitive motion testing, he 
maintains slightly less than half of a normal range of 
motion.  Accordingly, the Veteran's disability still does not 
reach the level which could be classified as a severe.  
Moreover, the Veteran's decreased range of forward flexion is 
still in excess of 30 percent.  As noted above, forward 
flexion of the thoracolumbar spine 30 degrees or less is 
required for an increased disability rating under the new 
regulations. 

In short, even taking limitation of function due to pain into 
consideration, a 20 percent disability rating is still 
warranted. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
degenerative disc disease symptomatology warranting a 
disability rating other than the currently-assigned 20 
percent, with a separate 10 percent rating for neurologic 
manifestations.  The January 2004 and April 2009 VA 
examinations and the medical treatment records indicate the 
disability has remained relatively stable throughout the 
rating period on appeal.


Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
  However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected degenerative disc disease of the lumbar spine.  The 
medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not 
be appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his lumbar spine disability; in fact, it 
does not appear that the Veteran has been hospitalized at all 
for this disability. 

With respect to employment, the evidence of record indicates 
that the Veteran is unemployed.  See the April 2009 VA 
examination report.  The Board notes that the fact that the 
Veteran is currently unemployed is not determinative. The 
ultimate question is whether the Veteran, because of his 
service-connected disability, is incapable of performing the 
physical and mental acts required by employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case 
there is no medical evidence that the Veteran's lumbar spine 
disability would have marked interference with employment.  
See Van Hoose, supra [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.





ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied. 

Entitlement to a separate disability evaluation of 10 percent 
under Diagnostic Code 8520 for impairment of the right 
sciatic nerve, from February 15, 2001, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


